Citation Nr: 1605132	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a right thigh injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for PTSD, hearing loss, tinnitus, low back injury, right thigh injury, and bronchitis.  The Veteran expressed disagreement as to the denial of these service connection claims, but subsequently limited his appeal to the issues of service connection for tinnitus and residuals of right thigh injury.  See June 2014 VA Form-9.

The issue of entitlement to service connection for residuals of right thigh injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus manifested during active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran in this case is currently diagnosed with recurrent tinnitus, as evidenced on a March 2013 VA examination report.  In addition, as reflected above, tinnitus is a condition capable of lay observation.  

The Veteran maintains that he has tinnitus as a result of exposure to loud noises in service.  Specifically, he asserts that he had ringing in the ears during service and has continued to experience those symptoms since service.  On his June 2014 substantive appeal, he indicated that on multiple occasions during service, he was exposed to acoustic trauma from gunfire, explosions and various other noises while performing his service job duties.  In an October 2014 Informal Hearing Presentation, he reiterated that he experienced ringing in his ears ever since service.  

His service treatment records do not show any complaints, treatment, and/or diagnoses of tinnitus.  His service personnel records show that he served in Vietnam and was afforded service medals and decorations to include a Sharpshooter (M-16)  Badge, Expert (hand grenade) badge and Vietnam Campaign Medal with 60 device.

The Veteran was afforded a VA audiology examination in March 2013 and the examiner determined that his current tinnitus is less likely as not related to service.  In so finding, the examiner stated that the Veteran himself did not correlate his tinnitus to his military noise exposure or to his military service at all.  The examiner determined that the onset of the Veteran's tinnitus is 30 + years post-noise exposure.  The examiner also noted that there is no evidence of the Veteran having had suffered acoustic trauma in service and no evidence of hearing loss in service.   

On review of all evidence, both lay and medical, the Board finds that, with resolution of all doubt in the Veteran's favor, service connection for tinnitus is warranted.  The Board acknowledges the unfavorable opinion provided by the March 2013 VA examiner.  However, in the October 2014 Informal Hearing Presentation, the Veteran, through his representative, refuted the examiner's statement that the onset of his tinnitus was only four to five years ago.  Rather, the Veteran reportedly told the examiner that his tinnitus had become noticeably worse in the last four to five years, but that he first began noticing ringing in the ears in service and that those symptoms continued ever since.  Thus, to the extent that the March 2013 opinion is based on an inaccurate history, it is inadequate opinion and ultimately of little or no probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Further development could be undertaken so as to remand the claim for additional clarification from the examiner.  However, the record does otherwise reflect that the Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report that he was exposed to loud noise in service and that his tinnitus began therein.  Indeed, he, as a layperson, is competent to report his own experiences and there is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements in this regard are also credible because they are supported by his service personnel records which show that he earned a Sharpshooter (M-16) Badge, an Expert (hand grenade) Badge, and a Vietnam Campaign Medal with 60 device while serving in Vietnam.  Therefore, the Board finds his statements not only competent, but credible as well.  

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has found his statements that it manifested in service and persisted since that time competent and credible and there is no probative evidence refuting his statements.  The Board therefore finds that tinnitus manifested in service and service connection for tinnitus must be granted.

ORDER

Service connection for tinnitus is granted.


REMAND

Remand is necessary to afford the Veteran a VA examination to determine the likely etiology of any currently diagnosed residuals of right thigh injury.  

The Veteran states that, during service while trying to change a large tire, he sustained injury to his upper right thigh when the tire fell on it.  He indicates that he was treated in DaNang and placed on medical restriction for a week to allow his right thigh injury to heel.  The Veteran further stated that he has experienced right thigh symptoms ever since service separation.  

Review of his STRs show no complaints, treatment, or diagnoses related to a right thigh injury.  Nonetheless, because the Veteran is competent to describe his an injury to his right thigh during service as well as attest that he has experiences right thigh symptoms ever since, a VA examination should be afforded to him.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with an examination in connection with his service connection claim for residuals of right thigh injury.  His claims file must be made available to the examiner who should indicate in his/her report whether or not the claims file was reviewed.  All necessary tests and studies should be performed.  

After evaluating the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

a.  Indicate whether the Veteran currently has residuals of a right thigh injury.

b.  If so, provide an opinion as to whether any current residuals of right thigh injury had their onset in service or are otherwise related to service, to include his claimed in-service injury after a large tire fell on his right thigh and his competent reports of right thigh symptoms since service separation.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Finally, readjudicate the service connection claim for residuals of right thigh injury on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


